Plaintiff instituted her action to recover damages for the wrongful death of her intestate and the destruction of his motor truck, alleging that these injuries to person and property were proximately caused by the negligence of the defendant in the operation of one of its trucks.
It appears that after the award of compensation by the North Carolina Industrial Commission for the death of plaintiff's intestate, an employee of the defendant, was affirmed by this Court (Brown v. Truck Lines,227 N.C. 299, 42 S.E.2d 71), a voluntary nonsuit was entered as to the cause of action for wrongful death, but plaintiff continued to prosecute her action for the destruction of the truck.
The injury complained of resulted from a collision between the truck owned and being driven at the time by plaintiff's intestate, and a truck of defendant Bottoms Truck Lines, Inc., on a highway in the State of Virginia. The Bottoms truck, southbound, about 9 p.m., had crossed a small bridge and had traveled 40 yards beyond when it collided with the Brown truck proceeding in the opposite direction. The road at this place was straight for three or four hundred yards. The paved surface was 18 feet wide, and on the bridge somewhat less. Following the collision Brown's truck struck the concrete abutment of the bridge, was set on fire and destroyed, and Brown lost his life.
On the trial plaintiff offered, without objection, the declaration of W. E. Harris, driver of defendant's truck, from which it appeared that in crossing the bridge he drove near the center, but after crossing he was *Page 123 
pulling over to the right and straightening up when the rear of the trailer of the Brown truck struck the side of his cab. The debris indicating the place of contact was slightly on the left of the center of the road looking north. The plaintiff's witness Bell testified from an examination of the tire marks on the road shortly after the collision "the marks of the Brown truck were possibly a little to the left of the center of the road on Brown's left," and that the only markings he saw would indicate the impact took place "on Harris' side of the road."
At the conclusion of plaintiff's evidence, defendant's motion for judgment of nonsuit was allowed by the trial judge, and in this ruling we concur.
While there was evidence that in crossing the narrow bridge defendant's truck was being driven near the center of the roadway, it also appears that defendant's driver immediately afterward pulled over or was pulling over on his proper side of the road, and that it was after he had traveled a distance of 40 yards from the bridge that he was struck by the Brown truck which was then slightly to the left of the center of the road, indicating that at the time of the injury the Bottoms truck was on its right of the center of the road. The evidence fails to show negligence on the part of defendant's driver proximately causing the injury complained of.
The Virginia statutes establishing rules of the road for motor vehicles, and particularly requiring drivers of vehicles proceeding in opposite directions to yield one-half of the traveled portion of the road in passing, are substantially the same as those generally in force throughout the county, and in this State. Michie's Virginia Code, 1936, sec. 2154 (112); Smith v. Turner, 178 Virginia, 172, 16 S.E.2d 370; Huffman v.Jackson, 175 Virginia, 564, 9 S.E.2d 295.
There was no evidence of unusual or unlawful speed on the part of defendant's truck, or of negligence in any of the respects alleged in the complaint.
The judgment of nonsuit was properly entered.
Affirmed.